o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc intl b01---------------- genin-141313-11 number release date uil --------------------------------------------- -------------------------------------- ------------------------------- -------------------------- reference request for information concerning the u s income_tax treaties with malta and the united kingdom dear ----------------- this letter responds to your recent request for information concerning the application of the u s -malta income_tax treaty the malta treaty and the u s -u k income_tax treaty the u k treaty to certain transfers between pension funds transfers from one malta pension fund to another malta pension fund article pension funds of the malta treaty provides that where an individual who is a resident of one of the states is a member or beneficiary of or participant in a pension fund that is a resident of the other convention between the government of the united_states of america and the government of malta for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income signed at valletta date convention between the government of the united_states of america and the government of the united kingdom of great britain and northern ireland for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and on capital_gains signed at london date as amended by protocol signed at washington date genin-141313-11 state income earned by the pension fund may be taxed as income of that individual only when and subject_to the provisions of paragraph of article pensions social_security annuities alimony and child_support to the extent that it is paid to or for the benefit of that individual from the pension fund and not transferred to another pension fund in that other state paragraph k of article general definitions of the malta treaty defines a pension fund for purposes of the malta treaty as any person established in a contracting state that is i in the case of pension funds established in the united_states generally exempt from income_taxation and in the case of pension funds established in malta a licensed fund or scheme subject_to tax only on income derived from immovable_property situated in malta and ii operated principally either a to administer or provide pension or retirement benefits or b to earn income for the benefit of one or more persons meeting the requirements of subparagraph i and clause a of this subparagraph if an individual is a resident_of_the_united_states under article resident of the malta treaty and a member or beneficiary of or participant in a pension fund established in malta then a transfer of income earned by that pension fund to another pension fund established in malta would not be taxed currently as income of the individual provided that each pension fund qualifies as a pension fund within the meaning of article k of the malta treaty transfers from a u k pension scheme to a third-country pension scheme paragraph of article pension schemes of the u k treaty provides that where an individual who is a resident of a contracting state is a member or beneficiary of or participant in a pension scheme established in the other contracting state income earned by the pension scheme may be taxed as income of that individual only when and subject_to paragraph sec_1 and of article pensions social_security annuities alimony and child_support of this convention to the extent that it is paid to or for the benefit of that individual from the pension scheme and not transferred to another pension scheme paragraph o of article general definitions of the u k treaty defines the term pension scheme as genin-141313-11 a ny plan scheme fund trust or other arrangement established in a contracting state which is i generally exempt from income_taxation in that state and ii operated principally to administer or provide pension or retirement benefits or to earn income for the benefit of one or more such arrangements emphasis added if an individual is a resident_of_the_united_states under article residence of the u k treaty and a member or beneficiary of or participant in a pension scheme established in the united kingdom then a transfer of income earned by that pension scheme to another pension scheme established in the united kingdom would not be taxed currently as income of the individual provided that each pension scheme qualifies as a pension scheme within the meaning of article o of the u k treaty however a pension scheme established in a third country eg malta would not be a pension scheme within the meaning of article o of the u k treaty because it is not established in one of the two contracting states the united kingdom and the united_states therefore if the transfer were to a pension scheme established in a third country instead of to another pension scheme established in the united kingdom the transfer could be treated as a distribution that would be subject_to taxation as income of the individual under paragraph sec_1 and of article of the u k treaty effect of u s citizenship or green card holder status u s citizens and lawful permanent residents green card holders are generally subject_to u s income_tax on their worldwide income without regard to where they reside if a u s citizen or green card holder is a resident_of_the_united_states under the residence article of either the u k treaty or the malta treaty as the case may be at the time of a transfer from one pension scheme to another pension scheme then the rules described above apply if however the u s citizen or green card holder is not a resident_of_the_united_states under the residence article of the applicable treaty at the time of the transfer then article of the malta treaty or article of the u k treaty would not apply information reporting with respect to foreign pension schemes sec_6048 of the internal_revenue_code generally requires u s persons who make transfers to or receive distributions from foreign trusts to report certain information on form_3520 annual return to report transactions with foreign trusts and receipt of certain foreign gifts u s persons who are treated as owners of foreign trusts under genin-141313-11 the grantor_trust_rules also are required to file form_3520 and to ensure that the foreign_trust files form 3520-a annual information_return of foreign_trust with a us owner as a general_rule these reporting requirements apply to any foreign pension scheme that is classified as a_trust for u s tax purposes this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2011_1 sec_2 2011_1_irb_7 date if you have any additional questions please contact -----------------------at ----- ------------- ------- sincerely by _________________________ m grace fleeman senior technical reviewer branch international
